Citation Nr: 0612941	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-17 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of an appendectomy and removal of 
neuroma.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected headaches.  

3.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for an anxiety 
disorder, to include as secondary to the service-connected 
residuals of appendectomy disability.  





REPRESENTATION

Appellant represented by:	The American Legion  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to March 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision of the RO.   

In February 2005, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims folder.  

The issues of an increased rating for the service-connected 
residuals of appendectomy and removal of neuroma and service 
connection for an anxiety disorder claimed as secondary to 
the service-connected disability are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected headaches currently are shown to be 
productive of a disability picture that more nearly 
approximates that of prostrating attacks occurring on an 
average once a month over the last several months.  

3.  The veteran is not shown to have engaged in combat with 
the enemy.  

4.  The veteran is not shown to have a diagnosis of PTSD due 
to a verifiable in-service stressor.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent 
disability evaluation, but no greater, for the service-
connected headaches have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 7104 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a 
including Diagnostic Code 8100 (2005).  

2.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2005).  In addition, 
the regulations implementing VCAA were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

VCAA and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

It is noted that the veteran was provided notice of VCAA in a 
letter from the RO in January 2001.  

The VCAA letters from the RO informed the veteran of the 
medical and other evidence needed to substantiate his claim 
and of what medical or other evidence he was responsible for 
obtaining. VA also identified which evidence it was 
responsible for obtaining.  

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id. 

 In January 2001, the veteran was sent VCAA notification.  
This notice did not predate the initial unfavorable decision 
and did not address the latter two notice requirements.  
However, given that the Board is not granting service 
connection, this matter is moot with no prejudicial error as 
addressed hereinbelow.  

Further under Dingess/Hartman, the Court indicated that in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular criteria for the 
applicable rating code.  This was accomplished in the rating 
actions and the statement of the case which is sufficient 
under Dingess/Hartman.  

The Court also stated that the VCAA notice must include 
information regarding the effective date that may be 
assigned.  

In this case, the Board is assigning a higher rating.  Once 
the RO effectuates the Board's grant, the RO can cure any 
VCAA notice defect with respect to the effective date 
element.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, the veteran was accorded VA examinations that 
were completed in December 1997, January 1999, December 1999, 
April 2002 and July 2002.  

Also, the veteran has testified at a personal hearing held at 
the RO in February 2005 before the undersigned Veterans Law 
Judge.  At this time, the veteran submitted a waiver of RO 
consideration of additional evidence that was submitted at 
that time.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist him in substantiating his claims.  

Therefore, the facts relevant to the claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  


Increased rating for service-connected headache disability

The veteran seeks an increased rating for the service-
connected headache disability that is currently rated at 10 
percent disabling.  He contends that the severity of the 
headache disability warrants a rating greater than that now 
in effect.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2005).  

The ratings represent average impairment in earning capacity 
from such diseases or injuries incurred or aggravated during 
service and residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  

Generally, a disability must be considered in the context of 
the whole recorded history.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. §§ 4.1, 
4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question of which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA will determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran's disability is presently rated at 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
which addresses migraine headaches.  

The 10 percent evaluation is warranted for characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  

For a 30 percent rating, the veteran must have characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  

For a 50 percent rating, the highest available for this 
disability, the veteran must have very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.  

The VA treatment records reflect treatment for headaches 
since at least 1997 with complaints of headaches reported in 
1996.  In December 1997, a VA examiner noted the veteran's 
complaint of headaches which began in-service with no known 
aggravant or reliever.  

The headaches were noted to occur three to four times per 
week, lasting up to two hours.  The headache condition was 
reported to be unchanged in terms of intensity, duration, and 
frequency.  The examiner's diagnosis was that of headaches, 
etiology unknown with no neurological sequelae.  

On VA examination in January 1999, the veteran reported a 
worsening of headache symptoms.  The veteran noted headaches 
that occurred five times per week, lasting up to an hour with 
relief  from medication.  He complained of blurred vision and 
nausea associated with his headache pain.  

The veteran also reported missing about 15 days of work as a 
high school teacher due to his headache pain.  The examiner 
diagnosed the veteran with tension headaches with no 
neurological sequelae.  

In a December 2000 VA mental health note, the veteran 
complained of severe, constant headaches that impair his 
focus and concentration.  

In this case, the veteran was examined for VA purposes in 
July 2002.  The veteran complained of headaches that occurred 
three times a week and ranged in duration of a few hours to a 
few days.  

The headache pain was localized mainly in the right temporal 
area and was described as sharp, throbbing pain.  The veteran 
reported a worsening of headache pain with aura and flashing 
light sensations.  He noted occasional blurred vision and 
nausea that affected his ability to drive and work.  

Based on the examination, the VA examiner's diagnosis was 
that of combined tension muscle contraction headaches that 
were noted to be essentially the same type suffered in the 
past.  

In February 2005, the veteran testified at a personal 
hearing.  He stated that his headache disability had worsened 
and that he was having difficulty coping with the increased 
severity of headache pain.  

The veteran testified that, during a headache attack, he was 
rendered incapacitated in that he is unable to drive, or 
think clearly, and needed to rest in a darkened room.  He 
reported that the incapacitating headaches required the use 
of prescribed medication that did not alleviate his headache 
symptoms or severity.  

The veteran testified that his constant headaches condition 
occurred more than twice a week.  The veteran stated that he 
is employed in the field of physical therapy at a 
chiropractic office.  

Because of the varying degrees of severity, and the ability 
to maintain gainful employment, the veteran is not eligible 
for a 50 percent disability rating under Diagnostic Code 
8100, which requires very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  There is no evidence in the record of such 
severe headaches.

As discussed above, a 30 percent disability rating under 
Diagnostic Code 8100 requires prostrating attacks occurring 
on an average once a month over the last several months.  

Because the veteran has been complaining consistently of 
constant and severe headaches with incapacitating attacks 
that occur about twice a week for the past year, the Board 
finds that this additional impairment more nearly equates to 
a 30 percent evaluation.  As such, a disability rating of 30 
percent is warranted in this case.  


Service connection for PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  

At the outset, the Board notes that, according to VA 
treatment records dated from December 2000, the veteran was 
diagnosed and treated for dysthymia related to experiences in 
Saudi Arabia.  It was noted that the veteran was dealing with 
issues of PTSD.  

The diagnosis of dysthymia was continued in VA mental health 
records dated in October 2001.  In a January 2002 
psychologist note, the veteran's diagnosis was reported as 
anxiety disorder, not otherwise specified.  

A diagnosis of PTSD does appear in the veteran's medical 
history in February 2002.  The diagnoses of dysthymia and 
anxiety disorder are continued in VA records dated in 
February 2002.  

On VA examination for PTSD in April 2002, the veteran 
reported having a 10-year history of PTSD symptoms that 
included nightmares, concentration difficulty, sleep 
disturbance, flashbacks, anxiety, hyperstartle reflex, 
hypervigilance, crowd avoidance and anger outbursts.  The 
veteran also reported crying spells and depression with 
feelings of helplessness, hopelessness, low motivation and 
energy.  

The veteran's reported stressors included being afraid during 
missile attacks and seeing his friend's clothing catch fire 
while on latrine detail.  The veteran also reported that, 
while in service, during his recovery from an appendectomy, 
he was forced to run for cover with his surgical wounds still 
in stitches.  

The veteran reported that he last worked in October 2000 in a 
grocery store but quit because he could not tolerate working 
in the freezers.  The VA examiner noted that due to the 
perplexity and different psychiatric diagnoses in the 
veteran's medial history, further testing was necessary.  

The VA examiner's diagnosis was that of dysthymic disorder 
and anxiety disorder, not otherwise specified.  

On VA examination for mental disorders in April 2002, the 
veteran was noted to have been honorably, medically 
discharged from the military due to appendectomy, later 
determined to be a neuroma that was eventually, surgically 
removed.  

During the veteran's 3-month service in the Persian Gulf, the 
veteran served as a cannoneer, driving and moving artillery 
on a daily basis and on frequent alerts.  His reported 
stressors included experiencing combat 30 to 60 miles from 
his general duty station, shelling targets in a 1-month 
period, seeing a serviceman catch fire while cleaning a 
latrine and learning of that soldier's death, hearing a 
report of the death of a serviceman from an exploded anti-
chemical agent injector, and his experience of a missile 
attack during his recovery from appendectomy.  

Post- service, the veteran attended college and earned a 
bachelor of science in physical education.  He became a 
teacher but was suspended from this profession due to legal 
difficulties.  He later worked in a grocery store and began 
to notice difficulty dealing with people.  

Prior to 1996, the veteran denied having had any psychiatric 
treatment but went on medication at this time.  In 1998, the 
veteran began attending therapy with continued use of anti-
depressant and migraine medication.  

The VA examiner provided a summary of the VA medical evidence 
dated from December 1998 in which the veteran was noted to 
have depression secondary to his health problems since the 
Gulf War.  

In VA records dated in 2000 and 2001, the examiner reported 
the continued diagnosis of dysthymia with notations that the 
veteran continued "to address issues related to PTSD."  In 
VA medical records dated in 2002, the veteran's diagnosis was 
noted as anxiety disorder, not otherwise specified and PTSD.  

After diagnostic testing, the VA examiner concluded that 
"despite the report of many PTSD-like symptoms, a clear 
diagnosis of a primary PTSD secondary to his military 
experiences cannot be given at this time."  

The examiner added that "evidence of symptom exaggeration 
and dissimulation on psychometrics, along with discrepancies 
between his history reported in interview and that found in 
his medical records, casts doubts on the intensity and 
duration of the symptoms reported in this evaluation."  

The examiner continued that the veteran's reported traumatic 
experiences might have been sufficient to precipitate a PTSD, 
yet the examiner opined that "the veteran [was] primarily 
focused on the perceived mistreatment during military 
service, including medical treatments."  

The VA examiner added that the veteran's treatment records 
suggest that his most salient, current problems involve 
coping with ongoing legal issues and the stress that this had 
produced for himself, his family and his employability.  The 
diagnosis was that of dysthymic disorder and anxiety 
disorder, not otherwise specified.  

In this case, the Board finds that there the veteran does not 
have PTSD.  The Board finds no evidence to conclude that the 
veteran engaged in combat with the enemy.  

His military occupational specialty was listed as a 
cannoneer, and he served in Saudi Arabia between December 29, 
1990 to May 14, 1991.  However, his service personnel records 
do not reflect receipt of medals, badges or decorations that 
specifically denote combat with the enemy.  

The veteran has claimed that during his recuperation from in-
service appendectomy, the unit came under attack and he was 
forced to run for cover.  However, the service me records are 
negative for any information that would serve to 
independently confirm this incident.  

Therefore, because there is no evidence of combat with the 
enemy or of a combat-related stressor, there must be credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. 
at 147; Moreau, 9 Vet. App. at 395.  

The Board finds in this regard that the veteran has not 
provided specific that would be sufficient for corroboration 
of any particular event or seek verification through the U.S. 
Army and Joint Services Records Research Center (JSRRC).  See 
38 C.F.R. § 3.159(c)(2)(i) (in the case of records requested 
to corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  
There is no indication of any record being available that 
would verify the veteran's claim.  

Hence, the Board finds that the veteran has not alleged with 
specificity a valid in-service stressor to support a 
diagnosis of PTSD in this case.  

In addition, while the recent VA examination addressed the 
nature of the stressor events, the VA examiner found that the 
veteran did not meet the criteria for a diagnosis of PTSD.  

In this case, the most probative evidence is the April 2002 
VA examination in which the examiner specifically addressed 
each of the DSM-IV criteria.  

The VA examiner noted that the criterion B were less clear as 
noted by his complaint of recurrent and distressing 
recollections of how he was treated during military service, 
rather than the trauma.  

The examiner also noted that the criterion C were reported to 
include avoidance of reminders of the military but did not 
involve inability to recall important parts of his alleged 
trauma.  

The examiner added that criterion D that included sleep 
disturbance, irritability, poor concentration, exaggerated 
startle response, but hypervigilance was denied.  Based on 
the examination, the VA examiner reported the diagnosis of 
dysthymic disorder.  

Given the lack of a diagnosis of PTSD, the Board finds that 
the preponderance of the evidence is against claim of service 
connection.  38 U.S.C.A. § 5107(b).  



ORDER

An increased rating of 30 percent for the service-connected 
headache disability is granted, subject to the regulations 
governing the award of VA monetary benefits.  

Service connection for claimed PTSD is denied.  



REMAND

The veteran seeks an increased rating for the service-
connected residuals of appendectomy and removal of neuroma 
disability.  Currently, the veteran is assigned a 10 percent 
disability evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

By way of history, the veteran was originally granted a 10 
percent rating from April 1, 1992 for the service-connected 
residuals of appendectomy and removal of neuroma in an June 
1992 RO decision.  

The regulations pertaining to disabilities of the skin were 
amended during the course of the veteran's appeal.  67 Fed. 
Reg. 49,596 (2002).  His most recent increased rating claim 
for his service-connected skin disability was received in May 
2000.  The veteran, however, was not apprised of the revised 
regulations.  

Before the Board can render a decision on the issue on 
appeal, the veteran must be given notice of the new 
provisions of all potentially applicable skin regulations, 
that is, Diagnostic Codes 7801, 7802, 7804, and 7805.  38 
C.F.R. § 4.118 (2005).  

The Board also observes that the veteran was last examined by 
VA in April 2002. He testified at a personal hearing in 
February 2005 that his appendectomy residual disability had 
significantly worsened and that he received recent medical 
treatment for this condition.  

Given the allegations of worsening disability, the veteran 
must be afforded new examinations to determine the current 
level of severity of the veteran's headache and skin 
disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Therefore, the RO should schedule the veteran for a VA 
examination to assess the current extent of the service-
connected disability.  See 38 U.S.C.A. § 5103A (West 2002); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that the duty to assist includes the duty to conduct 
a thorough and contemporaneous examination to ensure that the 
evaluation of the disability is a fully informed one).  

Also, the veteran testified that he receives ongoing medical 
treatment at the VA Medical Center (VAMC).  The veteran's 
claims file contains VA medical records dated as recently as 
2001; however, no evidence of recent treatment has been 
obtained.  

Given that it appears there are outstanding medical records, 
the RO should obtain any outstanding treatment records from 
that facility which pertain to the veteran's service-
connected appendectomy residual disability.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")  

The veteran has underwent VA mental disorder and PTSD 
examination, however, there is no opinion as to whether the 
veteran's diagnosed anxiety disorder was caused or aggravated 
by his service-connected keloid scar of the chest disability.  
Therefore, the Board is of the opinion that a VA examination 
is necessary for the purpose of determining the nature and 
etiology of the veteran's anxiety disorder.  

The veteran should be afforded a VA examination for the 
purpose of ascertaining the nature and etiology of his carpal 
tunnel syndrome. Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be conducted. The 
examiner is requested to review all pertinent records 
associated with the claims file and to offer an opinion as to 
whether it is at least as likely as not that the veteran's 
current carpal tunnel syndrome is either caused by or 
permanently aggravated by his service-connected diabetes 
mellitus. The examiner should also indicate whether it is at 
least as likely as not that this veteran's diabetes mellitus 
is one of several causes of his carpal tunnel syndrome. (The 
term "at least as likely as not" does not mean within the 
realm of medical possibility, but rather that the medical 
evidence both for and against a conclusion is so evenly 
divided that it is as medically sound to find in favor of 
causation as it is to find against it.)

Accordingly, these matter are REMANDED to the RO for the 
following action:

1.  The RO must send the veteran notice 
of the current versions of Diagnostic 
Codes 7801, 7802, 7804, and 7805.  38 
C.F.R. § 4.118 (2005).  

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's service-connected headache 
disability from the VAMC dated from 2002 
to the present.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

3.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the current extent of his 
service-connected residuals of 
appendectomy and removal of neuroma.  The 
claims folder must be made available to 
and reviewed by the examiner for the 
pertinent medical history.  This includes 
a copy of this remand.  

The examiner must describe the scar and 
indicate any associated residual 
disability - such as pain, tenderness or 
functional limitation that is 
attributable to it.  

The examiner must note the size, 
location, and other relevant 
characteristics of it.  This includes 
setting forth findings as to the eight 
characteristics of disfigurement and 
indicating whether the scar is deep or 
superficial, i.e., whether it is 
associated with underlying soft tissue 
damage.  The examiner should also 
indicate whether the scar is poorly 
nourished, tender and painful on 
objective demonstration, is subject to 
repeated ulceration or is unstable.  The 
examiner should specify any functional 
impairment due to the scar.  

The examiner should indicate the extent 
of bodily involvement, i.e., the 
percentage of total body surface area 
involved and the type and duration of 
treatment afforded the veteran.  Color 
photographs depicting the scar should be 
taken and associated with the examination 
report.  The rationale for all diagnoses 
and opinions expressed must also be 
provided.  

4.  The RO should schedule the veteran 
for a VA examination for the purpose of 
determining the current nature and likely 
etiology of the claimed anxiety disorder, 
to include as secondary to the service-
connected keloid of the chest disability.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be conducted.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's current anxiety 
disorder, if any, is either caused or 
aggravated by his service-connected 
keloid scar of the chest.  The examiner 
should also indicate whether it is at 
least as likely as not that this 
veteran's service-connected keloid scar 
of the chest is one of several causes of 
his anxiety disorder.  

5.   When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal, with 
consideration of the revised skin 
regulations of 38 C.F.R. § 4.118 (2005).  
If the benefit sought is not granted in 
full, the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case. Thereafter, the 
veteran and his representative must be 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


